—In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Orange County (Owen, J.), dated May 3, 1994, which denied the writ.
Ordered that the judgment is affirmed, without costs or disbursements.
We have reviewed the record and agree with the petitioner’s assigned counsel that there are no non-frivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf, People v Gonzalez, 47 NY2d 606). Sullivan, J. P., Thompson, Copertino, Krausman and Florio, JJ., concur.